      Case 3:18-cv-02227-L Document 15 Filed 10/17/18                Page 1 of 2 PageID 45


Jason M. Katz (jkatz@hhdulaw.com)
State Bar No. 24038990
HIERSCHE, HAYWARD,
DRAKELEY & URBACH, P.C.
15303 Dallas Parkway, Suite 700
Addison, TX 75001-4610
Telephone: (972) 701-7000
Facsimile: (972) 701-8765

LOCAL COUNSEL FOR PLAINTIFF
ANDREA L. JOHNSON

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 ANDREA L. JOHNSON,                              §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §             CASE NO. 3:18-cv-02227-L
                                                 §
 CSC SERVICEWORKS, INC. d/b/a                    §
 APPLIANCE WAREHOUSE OF                          §
 AMERICA, INC.,                                  §
                                                 §
         Defendant.                              §

                       MOTION FOR WITHDRAWAL OF APPEARANCE
                      ON BEHALF OF PLAINTIFF ANDREA L. JOHNSON

        COMES NOW, Andrea L. Johnson (“Plaintiff”), by and through her attorneys of record,

respectfully requests that Robert Kent Love, formerly of Hiersche, Hayward, Drakeley & Urbach,

P.C. (“HHDU”), be permitted leave to withdraw his appearance as counsel on behalf of Plaintiff

and, in support thereof, respectfully shows the Court as follows:

               1.       On August 22, 2018, Plaintiff filed her complaint against CSC

ServiceWorks, Inc. d/b/a Appliance Warehouse of America, Inc. for violations of the Telephone

Consumer Protection Act, the Texas Debt Collection Act, Invasion of Privacy-Intrusion Upon

Seclusion, Intentional Infliction of Emotional Distress and Trespass to Personal Property. At the

time of the filing of the complaint, Alexander J. Taylor was the attorney of record for Plaintiff.

MOTION FOR WITHDRAWAL OF APPEARANCE
ON BEHALF OF PLAINTIFF ANDREA L. JOHNSON                                                      Page 1
    Case 3:18-cv-02227-L Document 15 Filed 10/17/18                Page 2 of 2 PageID 46


       2.      On August 28, 2018, Jason M. Katz and Robert Kent Love entered appearances as

local counsel for the Plaintiff. Robert Kent Love is no longer employed by HHDU.

       3.      Plaintiff shall continue to be represented by (a) Alexander J. Taylor of Sulaiman

Law Group Ltd. and (b) Jason M. Katz of Hiersche, Hayward, Drakeley & Urbach, P.C.

       WHEREFORE, Plaintiff Andrea L. Johnson respectfully moves the Court to allow Robert

Kent Love, formerly of Hiersche, Hayward, Drakeley & Urbach, P.C., to withdraw his appearance

as local counsel of record in this matter.

                                             Respectfully submitted:

                                             By: /s/ Jason M. Katz
                                             Jason M. Katz (jkatz@hhdulaw.com)
                                             State Bar No. 24038990
                                             HIERSCHE, HAYWARD, DRAKELEY
                                               & URBACH, P.C.
                                             15303 Dallas Parkway, Suite 700
                                             Addison, TX 75001-4610
                                             Telephone:     (972) 701-7000
                                             Facsimile:     (972) 701-8765

                                             LOCAL COUNSEL FOR PLAINTIFF
                                             ANDREA L. JOHNSON


                                 CERTIFICATE OF SERVICE

        The undersigned, one of the attorneys for Plaintiff, certifies that on October 17, 2018 he
caused a copy of the foregoing Motion for Withdrawal of Appearance on behalf of Plaintiff
Andrea L. Johnson to be filed with the Court via CM/ECF and served on all parties requesting
electronic notification.


                                             /s/ Jason M. Katz
                                             Jason M. Katz




MOTION FOR WITHDRAWAL OF APPEARANCE
ON BEHALF OF PLAINTIFF ANDREA L. JOHNSON                                                    Page 2
